Filed 3/15/16 P. v. Fowlar CA3
Reposted 3/16/16 to provide correct filed date of 3/15/16
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Yuba)
                                                            ----




THE PEOPLE,

                   Plaintiff and Respondent,                                                 C078222

         v.                                                                       (Super. Ct. No. CRF1451)

SABRINA JEAN FOWLAR,

                   Defendant and Appellant.


         Appointed counsel for defendant Sabrina Jean Fowlar has asked this court to
review the record to determine whether there exist any arguable issues on appeal.
(People v. Wende (1979) 25 Cal.3d 436.) Finding no arguable error that would result in a
disposition more favorable to defendant, we affirm the judgment.
         We provide the following brief description of the facts and procedural history of
the case. (See People v. Kelly (2006) 40 Cal.4th 106, 110, 124.)




                                                             1
       Defendant was charged by criminal complaint with second degree robbery (Pen.
Code, § 211),1 unlawful taking or driving of a motor vehicle (Veh. Code, § 10851, subd.
(a)), criminal threats (§ 422), and dissuading a witness (§ 136.1, subd. (b)). The
complaint alleged, as to the robbery charge, defendant previously sustained a felony
conviction within the meaning of section 667, subdivisions (d) and (e), and
section 1170.12, subdivisions (b) and (c). The complaint further alleged defendant was
ineligible for a prison sentence served in county jail pursuant to section 1170,
subdivisions (h)(3) and (f).
       Defendant pleaded no contest to unlawfully taking or driving a motor vehicle in
exchange for dismissal of the remaining counts and allegations, and defendant’s
agreement to complete a six-month residential treatment program, at the conclusion of
which defendant would be allowed to withdraw her plea and have the charge dismissed.
The factual basis to substantiate the plea is as follows:
       On January 17, 2014, defendant and codefendant, Jonathan Ludwick, drove to the
home of a mutual friend looking for Ludwick’s ex-girlfriend, who Ludwick believed had
“ripped him off of a bunch of property” while he was incarcerated. Ludwick took the
victim’s vehicle without the victim’s consent and drove it away. Defendant aided and
abetted by driving the other vehicle away.
       Defendant entered a residential treatment program on June 23, 2014, but left the
program prior to completing it.
       Defendant filed a motion to reduce her felony conviction to a misdemeanor
pursuant to section 1170.18, subdivisions (f) and (g). The court denied the motion.
       The trial court denied probation and sentenced defendant to serve three years in
state prison. The court also imposed a $900 restitution fine (§ 1202.4), a $900 parole




1      Undesignated statutory references are to the Penal Code.

                                              2
revocation fine, stayed pending successful completion of parole (§ 1202.45), a $30
criminal conviction assessment (Gov. Code, § 70373), and a $40 court operations
assessment (§ 1465.8), and reserved the issue of victim restitution (§ 1202.46). The court
awarded defendant 409 days of presentence custody credit (205 actual days plus 204
conduct credits).
       Defendant filed a timely notice of appeal.
       Counsel filed an opening brief that sets forth the facts of the case and requests that
we review the record and determine whether there are any arguable issues on appeal.
(People v. Wende, supra, 25 Cal.3d 436.) Defendant was advised by counsel of the right
to file a supplemental brief within 30 days of the date of filing of the opening brief. More
than 30 days have elapsed, and we have received no communication from defendant.
       Having undertaken an examination of the entire record, we find no arguable error
that would result in a disposition more favorable to defendant.
                                      DISPOSITION
       The judgment is affirmed.



                                                              /s/
                                                  HOCH, J.



We concur:



       /s/
NICHOLSON, Acting P. J.



      /s/
DUARTE, J.


                                              3